Exhibit 10.3

 

TERMINATION AGREEMENT

 

TERMINATION AGREEMENT (this “Agreement”), dated as of August 18, 2017, by and
among LABA ROYALTY SUB LLC, a Delaware limited liability company (the
“Issuer”), INNOVIVA, INC., a Delaware corporation previously known as
Theravance, Inc. (“Innoviva”) and U.S. BANK NATIONAL ASSOCIATION, a national
banking association (“U.S. Bank”).

 

Reference is hereby made to (i) the Amended and Restated Indenture, dated as of
August 3, 2016 (as further amended, supplemented or otherwise modified from time
to time prior to its termination hereunder, the “Indenture”), by and between the
Issuer and U.S. Bank, as initial trustee of the Notes described therein (in such
capacity, the “Trustee”), (ii) each of the LABA PhaRMASM 9.0% Fixed Rate Term
Notes due 2029 issued pursuant to the Indenture, as identified on Schedule A (as
further amended, supplemented or otherwise modified from time to time prior to
its termination hereunder, each such note collectively, the “Notes”), (iii) the
Sale and Contribution Agreement, dated as of April 17, 2014 (as further amended,
supplemented or otherwise modified from time to time prior to its termination
hereunder, the “Sale and Contribution Agreement”), by and between Innoviva, as
the transferor (the “Transferor”) and the Issuer, as the transferee (the
“Transferee”), (iv) the Servicing Agreement, dated as of April 17, 2014 (as
further amended, supplemented or otherwise modified from time to time prior to
its termination hereunder, the “Servicing Agreement”), by and between the Issuer
and Innoviva, as the servicer (the “Servicer”) and (v) the Account Control
Agreement, dated as of April 17, 2014 (as further amended, supplemented or
otherwise modified from time to time prior to its termination hereunder, the
“Account Control Agreement” and together with the Indenture, the Notes, the Sale
and Contribution Agreement and the Servicing Agreement, the “Terminated
Transaction Documents”), by and among the Issuer, as grantor, the Servicer, U.S.
Bank, as the secured party and U.S. Bank, as a “securities intermediary” and a
“bank” (in such capacities, the “Financial Institution”).

 

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed thereto in Annex A to the Indenture.

 

The Issuer intends to fully redeem all of the Outstanding Notes on August 18,
2017 consistent with the Notice of Optional Redemption in whole that was
delivered by the Trustee to the holders of the Outstanding Notes on August 11,
2017, and in connection with the Issuer’s request that the Trustee acknowledge
the satisfaction and discharge of the Indenture pursuant to Article XI of the
Indenture, (i) the Trustee hereby acknowledges receipt of all of the Outstanding
Notes for cancellation, (ii) each party hereto acknowledges and agrees that upon
the satisfaction of the principal, interest, Premium and Administrative Expenses
set forth on the attached Schedule B (the “Closing Date Liabilities”) on the
date hereof, all of the Outstanding Notes issued and all Secured Obligations
payable pursuant to the Indenture, and all other amounts owing from the Issuer
under the Transaction Documents will have been satisfied in full and (iii) the
Issuer hereby directs the Trustee, upon the satisfaction of the Closing Date
Liabilities, to release any amounts remaining in the Collection Account to the
Concentration Account.  Following the application of the amounts on deposit in
the Collection Account to pay

 

--------------------------------------------------------------------------------


 

the Closing Date Liabilities, the balance of the Collection Account will be
released in accordance with clause (iii) of the preceding sentence.

 

Effective upon receipt by the parties hereto of counterparts of this Agreement,
the payment by the Issuer of the Closing Date Liabilities by transfer of funds
equal to $232,758,134.17 to the Collection Account, the receipt by the Trustee
of the Officer’s Certificate in the form attached hereto as Exhibit A, and the
legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP, as counsel to the
Issuer in the form attached hereto as Exhibit B (together, the “Satisfaction and
Discharge Conditions”), (i) U.S. Bank, as the Trustee, shall be deemed to have
automatically released, and hereby releases, the liens granted to it or for its
benefit pursuant to the Indenture; (ii) any requirement of notice or delivery of
any other document required in connection with the termination of the Terminated
Transaction Documents is hereby waived by each party entitled to such notice or
other document; (iii) the parties hereby agree to execute and deliver such
instruments and documents which are reasonably requested by any other party for
the purpose of effectuating the intent of this Agreement; (iv) the Trustee,
hereby authorizes the Issuer (or any party authorized to act on its behalf) to
file any financing statements terminations relating to the financing statements
currently filed in connection with the Indenture and the transactions
contemplated thereby, and agrees to execute such other documents, instruments
and releases with respect to any liens granted to it pursuant to the Indenture
to evidence the transactions contemplated by this Agreement and (v) the Issuer
hereby authorizes Innoviva (or any party authorized to act on its behalf) to
file any financing statements terminations relating to the financing statements
currently filed in connection with the Sale and Contribution Agreement and the
transactions contemplated thereby, and agrees to execute such other documents,
instruments and releases with respect to any liens granted to it pursuant to the
Sale and Contribution Agreement to evidence the transactions contemplated by
this Agreement.

 

Each party hereto hereby agrees that, effective upon satisfaction of the
Satisfaction and Discharge Conditions, any and all of its respective rights,
powers, consents, duties, and other obligations arising under or in connection
with the Terminated Transaction Documents (other than any such right, power,
consent, duty and/or other obligations which by its terms expressly survives the
termination of the applicable Terminated Transaction Document) are hereby
terminated and each such Terminated Transaction Document shall terminate and be
of no further force or effect (other than any such provisions which by their
terms expressly survive the termination of the applicable Terminated Transaction
Document).

 

It is expressly understood and agreed by the parties hereto that (i) this
Agreement is executed and delivered by U.S. Bank not individually or personally
and (ii) under no circumstances shall U.S. Bank be personally liable for the
payment of any indebtedness or expenses of any other Person or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by any other Person hereunder.

 

This Agreement may be executed in one or more counterparts each of which when so
executed and delivered shall be deemed to be an original and all of which when
taken together shall constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

2

--------------------------------------------------------------------------------


 

This Agreement shall in all respects be construed in accordance with and
governed by the laws of the State of New York.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the date first above written.

 

 

LABA ROYALTY SUB LLC, as the Issuer and the Transferee

 

 

 

 

 

 

By:

/s/ Eric d’Esparbes

 

 

Name:

Eric d’Esparbes

 

 

Title:

Secretary and Treasurer

 

 

 

 

 

INNOVIVA, INC., as the Transferor and the Servicer

 

 

 

 

 

 

By:

/s/ Eric d’Esparbes

 

 

Name:

Eric d’Esparbes

 

 

Title:

Senior Vice President and Chief Financial Officer

 

Termination Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as the
Trustee and the Financial Institution

 

 

 

 

 

 

By:

/s/ Georgina Nassar

 

 

Name:

Georgina Nassar

 

 

Title:

Assistant Vice President

 

Termination Agreement

 

--------------------------------------------------------------------------------


 

Schedule A

 

LABA PhaRMASM 9.0% Fixed Rate Term Notes due 2029

 

Note

 

CUSIP

 

Initial Principal Amount

 

Rule 144 A Global Note

 

505355 AA5

 

$

185,000,000

 

Temporary Regulation S Global Note

 

U5021P AA3

 

$

264,500,000

 

 

Sch A-1

--------------------------------------------------------------------------------


 

Schedule B

 

Closing Date Liabilities

 

A.            Interest

 

Note

 

Accrued and Unpaid Interest

 

Rule 144 A Global Note

 

$

109,164.84

 

Temporary Regulation S Global Note

 

$

65,267.53

 

 

B.            Principal

 

Note

 

Outstanding Principal Balance

 

Rule 144 A Global Note

 

$

145,553,123.35

 

Temporary Regulation S Global Note

 

$

87,023,374.45

 

 

C.            Administrative Expenses

 

Fee

 

Accrued Amount

 

Fee payable to the Trustee

 

$

2,406

 

Fee payable to Service Providers, including Servicing Fee

 

$

0

 

Other Administrative Expenses

 

$

4,798

 

 

D.            Premium

 

Note

 

Redemption Percentage

 

Rule 144 A Global Note

 

100

%

Temporary Regulation S Global Note

 

100

%

 

Sch B-1

--------------------------------------------------------------------------------